Citation Nr: 1807421	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  13-22 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left inguinal hernia.

2.  Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for arthritis of the upper extremities and left side of body.

5.  Entitlement to service connection for traumatic brain injury.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance of another person or on account of being housebound.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

12.  Whether new and material evidence has been received to reopen a claim of entitlement o service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to November 1976 and from September 1977 to January 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in August 2011 and June 2015 by the Department of Veterans Affairs (VA) Regional Office.  

Although the Veteran requested a Decision Review Officer (DRO) hearing in a July 2015 statement and such hearing was scheduled to take place in December 2015, in an October 2015 written statement the Veteran withdrew his hearing request.  Similarly, although the Veteran requested a Board hearing via videoconference in his July 2013 VA Form 9 and such hearing was scheduled to take place in December 2016, in a November 2016 written statement the Veteran withdrew his hearing request.  As such, the hearing requests are considered withdrawn and the Board may proceed with the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In his December 2014 claim form the Veteran indicated that he receives treatment at the VA Medical Centers (VAMCs) in Battle Creek, Ann Arbor, and Flint, Michigan.  A review of the record reflects that the most recent VA treatment records from the VAMC in Battle Creek are dated in February 2010.  As such, a remand is required to obtain updated treatment records.  In addition, while on remand, up-to-date VA treatment records from all VA facilities should be obtained.  (The most recent VA treatment records from the VAMC in Ann Arbor, Michigan (which includes the VA medical clinic in Flint, Michigan) are dated in December 2015 and the most recent records from the VAMC in Little Rock, Arkansas are dated in January 2011). 

The Board also notes that there are notations in the record that the Veteran's Social Security Administration (SSA) disability records were received in March 2011; other notations reflect that the records were received in August 2011.  However, a thorough review of the claims file reflects that the only SSA records in the claims file were obtained in 1984.  Unfortunately, these records are associated with a prior SSA denial.  The only more recent records from SSA are letters to the Veteran dated in 2011, not medical records from SSA.  The record does contain a February 2011 request for the Veteran's SSA records; there is no response noted on the request form.  Additionally, the January 2016 statement of the case does not reflect that the SSA disability records were considered in adjudicating the claims.  (In contrast, the July 2013 statement of the case reflects that the SSA records were considered.)  As such, a remand is required to locate the SSA records, including any medical records associated with any SSA decision.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake all appropriate development efforts to locate the Veteran's SSA disability records, to include any decision(s) and all medical records associated with the decision(s), and associate them with the claims file.  

Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  All records and responses received should be associated with the claims file, including any negative responses.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Obtain the Veteran's VA treatment records dating from January 2011 to the present from the VAMC in Little Rock; dating from December 2015 to the present from the VAMC in Ann Arbor; and dating from February 2010 to the present from the VAMC in Battle Creek, Michigan, as well as any other up-to-date VA treatment records from any other VA medical facilities.

3.  Once the above actions have been completed, the AOJ must re-adjudicate the issues on appeal based upon a review of all evidence of record.  If the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the appellant and his representative, and they should be afforded an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




